AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

[For Use with Executives with Pre-409A Accruals]

AMENDED AND RESTATED this ___day of ________ 200__.

BETWEEN FULTON FINANCIAL CORPORATION, a Pennsylvania corporation with offices at
One Penn Square, P.O. Box 4887, Lancaster, Pennsylvania 17604 (“Fulton”),

AND                                                         , an adult
individual (“Executive”), whose current residence address is
                                          
                                                           .

Background:

Executive is presently employed as                                           
             . Executive is an active participant in a qualified retirement plan
maintained by Fulton, as described hereinafter. Executive's compensation for
qualified plan purposes is limited under Internal Revenue Code Section
401(a)(17) (“Qualified Plan Limit”), as adjusted from time to time by law.
Fulton and Executive originally entered into a Supplemental Executive Retirement
Plan on                                                         ,
               , for the purpose of providing Executive with additional
retirement benefits on the Executive's compensation that exceeds this Qualified
Plan Limit, which was amended and restated in its entirety on _____________,
200__, to comply with the requirements of Internal Revenue Code Section 409A
effective on and after January 1, 2005. Fulton and Executive now mutually desire
to amend and restate the Supplemental Executive Retirement Plan in its entirety,
effective generally January 1, 2008, in order to conform it to changes made by
Fulton in the name and design of the underlying tax qualified retirement plan in
which Executive participates.

In consideration of the foregoing and the mutual agreements and covenants
hereinafter contained, and intending to be legally bound, Fulton and the
Executive agree as follows:



1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

(a) “Fulton 401(k) Plan” means the Fulton Financial Corporation 401(k)
Retirement Plan, previously known as the Fulton Financial Corporation Profit
Sharing Plan, as amended from time to time, or any plan, which supersedes or
replaces the foregoing Plan.

(b) “Fulton 401(k) Plan Account” means Executive's account or accounts under the
Fulton 401(k) Plan.

(c) “Deferred Compensation Account” or the “Account” means an account maintained
on Fulton's books prior to January 1, 2006, and under the Fulton Financial
Corporation Nonqualified Deferred Compensation Benefits Trust (the “Trust”) on
and after January 1, 2006, to which there shall be credited the following
amounts:

(i) For each calendar year in which the Executive receives an allocation of
contributions or forfeitures under the Fulton 401(k) Plan, other than an
allocation of his own salary deferral contributions or of employer matching
contributions, a contribution shall be credited to the Executive’s Account, with
the amount of the contribution to be determined by multiplying the actual rate
of contributions and forfeitures (as a percentage of compensation) made to the
Fulton 401(k) Plan for the Executive for such year by the amount of the
Executive's compensation (as defined in the Fulton 401(k) Plan, but including
any amounts contributed by the Executive to the Fulton Financial Corporation
Deferred Compensation Plan) that exceeds the Qualified Plan Limit (adjusted as
provided below) for such year. The annual contribution shall be credited to the
Account within a reasonable period

 

2



time after the time the employer contribution is credited to the Executive's
Fulton 401(k) Plan Account.

(ii) For any calendar year in which the Secretary of the Treasury adjusts the
Qualified Plan Limit, the amount referred to in subsection (i) shall be
similarly adjusted for such year.

(iii) For periods of time prior to January 1, 2006, interest shall be credited
to the Deferred Compensation Account on an annual basis based on the rate of
interest in effect on January 1 of each year on the twelve (12) year Fulton
Investar IRA Fund (or similar account or fund selected by Fulton in the event
that such Fund is discontinued). On and after January 1, 2006, the Deferred
Compensation Account shall be held under the terms of the Fulton Financial
Corporation Nonqualified Deferred Compensation Benefits Trust and invested
thereunder, in accordance with the Executive’s direction, between and among such
investment alternatives selected from time to time by Fulton, in its capacity as
Administrator of this Plan. In the absence of direction from the Executive the
Deferred Compensation Account shall be invested in the available investment
alternative identified under the Trust documents as the default investment fund.
Rules and procedures governing the frequency and manner of Executive investment
directions shall be established by Fulton, in its capacity as Administrator of
this Plan, and communicated to the Executive. On and after January 1, 2005, the
Executive’s Deferred Compensation Account shall consist of two separate
subaccounts, the Deferred Compensation Subaccount A and the Deferred
Compensation Subaccount B. The portion of the Deferred Compensation

 

3



Account that was both earned and vested prior to January 1, 2005, and all
subsequent interest and earnings attributable thereto, shall be held in the
Executive’s Deferred Compensation Subaccount A, and the balance of the Deferred
Compensation Account shall be held in the Executive’s Deferred Compensation
Subaccount B.

(d) “Separation from Service” means that the Executive is no longer employed by
Fulton or any of its affiliates, is no longer earning contributions or
forfeitures under the Fulton 401(k) Plan, and otherwise meets the definition of
a separation from service in the Treasury regulations promulgated under Internal
Revenue Code Section 409A.

(e) “Administrator” means Fulton Financial Corporation, or such person,
committee or organization to which Fulton Financial Corporation's board of
directors may delegate responsibility for the administration of the Plan.

2. Payment of the Deferred Compensation Account. Upon the separation from
service of Executive for any reason, Fulton will pay to Executive, in the form
hereinafter provided, the vested portion of his Deferred Compensation Account,
and the non-vested portion shall be forfeited. The vested percentage of the
Executive’s Deferred Compensation Account shall at all times be the same as
vested percentage of the Executive’s subaccount under the Fulton 401(k) Plan
that holds non-matching employer contributions. The Deferred Compensation
Subaccount A may, at Fulton's option, be paid in a lump sum or in annual or more
frequent installments over a period not to exceed five (5) years. The Deferred
Compensation Subaccount B shall be paid in a lump sum unless the Executive makes
an election pursuant to the following sentence to receive annual installment
payments over a period not to exceed five (5) years. Any change by the Executive
to the applicable form of payment for the Deferred Compensation Subaccount B,
from

 

4



a lump sum to installments or subsequently from installments to a lump sum,
shall be subject to the following conditions: the change must be made at least
12 months in advance of the date the initial payment under the prior applicable
form of payment is to be made, the change cannot take effect until at least 12
months after it is made, and the initial payment pursuant to the change shall
not be made until a date that is five years or more after the date an initial
payment would otherwise have been made under the prior applicable form of
payment. Any unpaid balance of a series of installment payments shall continue
to be invested pending payment in the investment alternatives available under
the Trust and selected by the Executive. In the event of the Executive's death
prior to the receipt of the entire Deferred Compensation Account (whether or not
the payments of the Deferred Compensation Account have commenced), the balance
shall be paid in a lump sum to the same recipient or recipients as designated
under the Fulton 401(k) Plan to receive any death benefit hereunder. In the case
Executive is a key employee (as defined in Internal Revenue Code Section 416(i))
of Fulton Financial Corporation as of the last day of the calendar year
preceding the date the Deferred Compensation Account becomes payable (or, in the
case the account becomes payable in the first calendar quarter of the year, as
of the last day of the second preceding calendar year), distribution of the
Executive’s Deferred Compensation Account that is credited to his Deferred
Compensation Subaccount B shall be made or commenced on the first day of the
seventh month following the date the Deferred Compensation Account otherwise
becomes payable hereunder on account of the Executive’s separation from service.

3. Calculation of Deferred Compensation Account. The determination of the
balance of the Deferred Compensation Account at any time prior to January 1,
2006, if made in good faith by an independent actuary selected by Fulton, shall
be binding on both Fulton and the Executive.

 

5



On and after January 1, 2006, the balance of the Deferred Compensation Account
shall be the aggregate fair market value of the assets allocated to and held in
the Account under the Trust.

4. No Contract of Employment. This Agreement shall not constitute or be
construed as a contract of employment between the Executive and Fulton or any of
its affiliates.

5. Relationship of Parties. The payments which are to be made by Fulton to
Executive or his estate under the terms of this Agreement shall not constitute a
lien or preferred claim on any of the assets of Fulton, and the relationship of
Fulton, on the one hand, and Executive or his estate, on the other, as a result
of this Agreement, shall be solely that of debtor and unsecured creditor.
Amounts credited to Executive’s Deferred Compensation Account under the Trust on
and after January 1, 2006, shall be subject to the claims of Fulton’s creditors
in the event of Fulton’s insolvency.

6. Offsets and Non-alienation. At any time after the termination of employment
of Executive, Fulton may, at its option, offset any amounts owed by Executive to
Fulton or any of its affiliates against the Deferred Compensation Account.
Otherwise, the payments to be made under this Agreement are personal to the
Executive and the right to receive such payments shall not be subject to
assignment or alienation by the Executive.

7. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to its subject matter, and supersedes any prior agreement,
whether written or oral. It may be amended only by written agreement executed by
both the parties hereto. This Agreement shall remain in effect from year to year
without further approval of the Board of Directors of Fulton; however, Fulton
may cease crediting future contributions to the Executive's Deferred
Compensation Account at any time by written notice to the Executive.

 

6



8. Choice of Law. This Agreement is executed in the Commonwealth of Pennsylvania
and shall be interpreted in accordance with its laws.

9. Binding Effect. This Agreement shall be binding upon the parties hereto and
their respective successors in interest.

IN WITNESS WHEREOF, this Agreement has been executed the day and year first
above written.

 

FULTON FINANCIAL CORPORATION

By:                                                        

Attest:                                                    

 

Witness:

___________________________

EXECUTIVE

___________________________

___________________________

 

 

 

7

 

 